Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on December 25, 2020 for patent application 16/351525. 

Status of Claims
2.	Claims 1-20 were examined in the previous office action dated October 6, 2020. As a result of the October 6, 2020 office action, Applicant has Amended claims 1 and 10; and Cancelled claims 5 and 6.
Claims 1-4 and 7-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-4, 7-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to software per se without significantly more. A claim that recites software per se is not patent eligible subject matter under 35 U.S.C. 101. The preamble may recite a computer program product or a system, but the elements are simply a set of software routines or a list of instructions or code.


Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “part configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Publication Number: 2015/0246442).

    PNG
    media_image1.png
    374
    550
    media_image1.png
    Greyscale

As to independent claim 1, Cho discloses a communication device that transmits a sensor value of a sensor, which is configured to measure a predetermined physical quantity when a measurement target machine operates, to an external device external to the communication device through wireless communication, the communication device comprising: 
a sensor value acquisition part (e.g., acquisition unit) (see Paragraph [0006]) configured to acquire the sensor value (e.g., data acquired by the wireless sensor) (see Paragraph [0037]); 
a basic data generating part configured to generate basic data as time-series data with reference to the acquired sensor value (e.g., data acquisition unit configured to acquire first time-series data of the position) (see Paragraph [0006]); 
a differential data generating part configured to generate differential data indicating a difference between the basic data and measurement data as time-series data corresponding to the sensor value acquired from the sensor (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of 
a communication part (e.g., wireless communication) (see Figure 1) configured to transmit the differential data (e.g., motor control unit 23; data calculation unit 24; delay time calculation unit 25; correction unit 26) (see Figure 1) to the external device (e.g., control device; machine device) (see Figure 1) through wireless communication (e.g., data calculation unit 24 calculates, based on the driving command of the motor 13, time-series data, second time-series data of acceleration a2 at the arm tip part which is a fitting position of the wireless sensor 14; delay time calculation unit) (see Paragraph [0027], [0050], [0057], and Figure 1 and 3); and
an operation determination part configured to determine a type of an operation of the measurement target machine with reference to the measurement data (e.g., command values of the motors 13 of the respective shafts), wherein the basic data generating part generates the basic data for each of a plurality of types of operations of the measurement target machine, and the differential data generating part generates the differential data using the basic data corresponding to the type of the operation determined by the operation determination part (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of the respective shafts, and then calculates the time-series data of the acceleration a2 by determining the second order differential of the coordinate position data by time; respective operation start time points of first and second time-series; delay time calculation unit) (see Paragraph [0027], [0050] and [0057]).
As to independent claim 10, Cho discloses a control method of a communication device that transmits a sensor value of a sensor configured to measure a predetermined physical quantity when a 
a learning phase in which the sensor value is acquired and basic data as time-series data is generated by learning and referring to the sensor value (e.g., data acquisition unit configured to acquire first time-series data of the position) (see Paragraph [0006] and [0037]), and the basic data is transmitted to the external device (e.g., control device; machine device) (see Figure 1) through wireless communication (e.g., wireless communication) (see Figure 1); and 
an operation phase in which differential data indicating a difference between the basic data and measurement data as time-series data corresponding to the sensor value acquired when the measurement target machine operates from the sensor is generated, and the differential data is transmitted to the external device (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of the respective shafts, and then calculates the time-series data of the acceleration a2 by determining the second order differential of the coordinate position data by time; delay time calculation unit) (see Paragraph [0027], [0050], [0057], and Figure 3) through wireless communication (e.g., wireless communication) (see Figure 1), 
wherein a type of an operation of the measurement target machine is determined with reference to the measurement data (e.g., command values of the motors 13 of the respective shafts), the basic data are generated for each of a plurality of types of operations of the measurement target machine, and the differential data are generated using the basic data corresponding to the type of the operation (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of the respective shafts, and then calculates the time-series data of the acceleration a2 by determining the second order differential 
As to dependent claim 2, Cho teaches the communication device according to claim 1, wherein the communication part transmits the differential data to the external device using a variable length data frame (e.g., operation start time points t1 and t2 are points at which the time-series data change) (see Paragraph [0057] and Figure 3). 
As to dependent claim 3, Cho teaches the communication device according to claim 1, wherein the basic data is time-series data generated with reference to the sensor value measured when the machine normally performs a predetermined operation (e.g., data acquisition unit configured to acquire first time-series data of the position; respective operation start time points of first and second time-series) (see Paragraph [0006] and [0050]). 
As to dependent claim 4, Cho teaches the communication device according to claim 3, wherein the basic data generating part acquires time-series data of the sensor value of the sensor corresponding to a predetermined operation of the machine a plurality of times and generates the basic data based on a plurality of the time-series data (e.g., data acquisition unit configured to acquire first time-series data of the position; respective operation start time points of first and second time-series) (see Paragraph [0006] and [0050]). 
As to dependent claim 7, Cho teaches the communication device according to claim 1, wherein the basic data generating part updates the basic data with reference to the sensor value used for generating the differential data (e.g., correct first time-series data) (see Figure 3). 
As to dependent claim 8, Cho teaches the communication device according to claim 7, wherein the communication part transmits the basic data updated with reference to the sensor value used for generating the differential data to the external device in a period during which the operation of the 
As to dependent claim 9, Cho teaches the communication device according to claim 7, wherein the communication part divides the basic data updated with reference to the sensor value used for generating the differential data and transmits the divided data to the external device a plurality of times in a divided manner between transmissions of the differential data (e.g., speed or the acceleration detected by the sensor unit is transmitted from the machine device to the control device by wireless) (see Paragraph [0006]). 
As to dependent claim 11, Cho teaches an external device comprising: a reception part configured to receive the basic data and the differential data from the communication device according to claim 1; and a reconstruction part configured to reconstruct the sensor value based on the basic data and the differential data (e.g., correct first time-series data) (see Figure 3). 
As to dependent claim 12, Cho teaches the external device according to claim 11, further comprising a transmission part configured to transmit the sensor value reconstructed by the reconstruction part to a controller configured to control an operation of the machine via a communication network (e.g., speed or the acceleration detected by the sensor unit is transmitted from the machine device to the control device by wireless) (see Paragraph [0006]). 
As to dependent claim 13, Cho teaches a control method of an external device comprising: a basic data reception step of receiving the basic data from the communication device according to claim 1; and a reconstruction step of receiving the differential data and reconstructing the sensor value based on the basic data and the differential data (e.g., correct first time-series data) (see Figure 3). 
As to dependent claim 14, Cho teaches a control system comprising the communication device according to claim 1 and an external device, the external device comprises: a reception part configured to receive the basic data and the differential data from the communication device; and a reconstruction 
As to dependent claim 15, Cho teaches the communication device according to claim 2, wherein the basic data is time-series data generated with reference to the sensor value measured when the machine normally performs a predetermined operation (e.g., data acquisition unit configured to acquire first time-series data of the position; respective operation start time points of first and second time-series) (see Paragraph [0006] and [0050]). 
As to dependent claim 16, Cho teaches the communication device according to claim 2, wherein the basic data generating part generates the basic data for each of a plurality of types of operations of the machine (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of the respective shafts, and then calculates the time-series data of the acceleration a2 by determining the second order differential of the coordinate position data by time; respective operation start time points of first and second time-series; delay time calculation unit) (see Paragraph [0027], [0050] and [0057]). 
As to dependent claim 17, Cho teaches the communication device according to claim 3, wherein the basic data generating part generates the basic data for each of a plurality of types of operations of the machine (e.g., data calculation unit 24 first calculates time-series data of a coordinate position of the arm tip part by sequentially converting command values of the motors 13 of the respective shafts, and then calculates the time-series data of the acceleration a2 by determining the second order differential of the coordinate position data by time; respective operation start time points of first and second time-series; delay time calculation unit) (see Paragraph [0027], [0050] and [0057]). 
As to dependent claim 18, Cho teaches the communication device according to claim 2, wherein the basic data generating part updates the basic data with reference to the sensor value used for generating the differential data (e.g., correct first time-series data) (see Figure 3). 
As to dependent claim 19, Cho teaches the communication device according to claim 3, wherein the basic data generating part updates the basic data with reference to the sensor value used for generating the differential data (e.g., correct first time-series data) (see Figure 3). 
As to dependent claim 20, Cho teaches the communication device according to claim 4, wherein the basic data generating part updates the basic data with reference to the sensor value used for generating the differential data (e.g., correct first time-series data) (see Figure 3).

Response to Arguments
9.	Applicant’s amendments and arguments filed on December 10, 2020 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
Cho does not mention to “a plurality of types of operations of the machine” as claimed

Examiner Responds:
Examiner is not persuaded. In addition to the examples presented in the office action above, see prior art Cho paragraph [0027], [0050] and [0057] for “command values of the motors 13 of the respective shafts.”  Under such consideration, the prior art teaches the claimed “plurality of types of operations of the machine.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.

Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117